Case 1:20-cv-00010-IMK-JPM Document 22 Filed 09/02/20 Page 1 of 2 PageID #: 1220



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 CHARMION ANNE HOWELL,

                   Plaintiff,

 v.                                             CIVIL ACTION NO. 1:20CV10
                                                     (Judge Keeley)

 ANDREW M. SAUL,
 Commissioner of Social
 Security Administration,

                   Defendant.

              ORDER ADOPTING THE REPORT AND RECOMMENDATION
          [DKT. NO. 20] AND DISMISSING CASE WITHOUT PREJUDICE

       On January 15, 2020, the pro se plaintiff, Charmion Anne

 Howell (“Howell”), filed a complaint against the Commissioner of

 the Social Security Administration (Dkt. No. 1). In accordance with

 28 U.S.C. § 636 (b) and LR Civ. P. 9.02 regarding Social Security

 Cases, this action was referred to United States Magistrate Judge

 James P. Mazzone.

       In a Report and Recommendation (“R&R”) entered on August 10,

 2020, Magistrate Judge Mazzone recommended that the Court dismiss

 Howell’s complaint for failure to prosecute because Howell did not

 file her Motion for Summary Judgment by the deadlines set in the

 May 5, 2020 Order to Comply with Local Rule (Dkt. No. 16) or the

 July 7, 2020 Order to Show Cause (Dkt. No. 18). The R&R informed

 Howell of her right to file “written objections, identifying the

 portions of the Report and Recommendation to which objection is

 made, and the basis of such objection.” Id. at 2. It further warned
Case 1:20-cv-00010-IMK-JPM Document 22 Filed 09/02/20 Page 2 of 2 PageID #: 1221



 HOWELL V. SAUL                                                       1:2CV20

               ORDER ADOPTING THE REPORT AND RECOMMENDATION
           [DKT. NO. 20] AND DISMISSING CASE WITHOUT PREJUDICE

 that failure to do so would result in waiver of her right to

 appeal. Id. Despite receipt of the R&R on August 12, 2020 (Dkt. No.

 21), Howell did not file any objections to the R&R.

       Courts will uphold portions of a recommendation to which no

 objection has been made if “there is no clear error on the face of

 the record.” See Diamond v. Colonial Life & Accident Ins. Co., 416

 F.3d 310, 315 (4th Cir. 2005). Failure to file specific objections

 waives appellate review of both factual and legal questions. See

 United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir. 1984).

       Following a review of the R&R and the record for clear error,

 the Court:

       C      ADOPTS the R&R (Dkt. No. 20) and

       C      DISMISSES this civil action WITHOUT PREJUDICE and DIRECTS

              that it be stricken from the Court’s active docket.

       It is so ORDERED.

       The Court DIRECTS the Clerk to enter a separate judgment order

 and to transmit copies of both orders to the pro se plaintiff by

 certified mail, return receipt requested.

 DATED: September 2, 2020.

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE


                                       2
